Citation Nr: 0600899	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  02-16 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines

THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for death benefits as the widow of the 
veteran.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from November 1936 to 
September 1949.  

In December 1997 the Board of Veterans' Appeals (Board) 
denied the appellant's claim for entitlement to death 
benefits as the widow of the veteran.  The appellant appealed 
that decision to the United States Court of Veterans Appeals, 
now the United States Court of Appeals for Veterans Claims 
(CAVC).  

In a February 1999 Memorandum Decision the CAVC affirmed the 
December 1997 Board decision.  

In July 1999 the Board denied a Motion for Reconsideration of 
the Board's December 1997 decision.  In a December 1999 ORDER 
the CAVC granted the Secretary's motion to dismiss the appeal 
for lack of jurisdiction.  

In a February 2000 statement the appellant requested that her 
claim for death pension be reopened.  In a March 2000 
statement she clarified her request to reopen her claim based 
on the submission of new and material evidence.  

This matter is before the Board on appeal from a 
determination by the VA Regional Office (RO) in Manila, 
Philippines of December 2001 that new and material evidence 
had not been submitted to reopen the claim for death benefits 
as the widow of the veteran.  

In December 2003 the Board remanded this case for compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA).  The 
Board again remanded the case in March 2005.  

The case has now been returned for appellate consideration.  


FINDINGS OF FACT

1.  In December 1997, the Board denied entitlement to death 
pension benefits as the widow of the veteran.  

2.  Some of the evidence received since that December 1997 
Board decision is essentially duplicative of evidence already 
on file; and the other evidence that is not duplicative is 
not so significant that it must be considered in order to 
fairly decide the merits of this claim.  


CONCLUSIONS OF LAW

1.  The Board's December 1997 decision denying entitlement to 
death pension benefits as the widow of the veteran is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 
(2004).  

2.  New and material evidence has not been submitted since 
that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

However, in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
it was held that, even if there was an error in the timing of 
the VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  

When the Board remanded the case in March 2005 it was noted 
that the record showed that the VBA AMC had issued a VCAA 
notice letter to the appellant in January 2004 pursuant to 
the Board's December 2003 remand but that the information 
provided therein did not satisfy the requirements specified 
in Quartuccio v. Principi, 16 Vet. App. 183 (2002) because 
the January 2004 letter set forth the entitlement criteria 
that apply in claims for Dependency and Indemnity 
Compensation (DIC) based on a finding of service connection 
for the cause of the veteran's death and under the 
provisions of 38 U.S.C.A. § 1318 (West 2002) but neither of 
these issues was before the Board.  The letter did not 
inform the appellant of the evidence required in order for 
her to first establish her status as the veteran's surviving 
spouse under the law and regulations that define that 
status, namely, those found in 38 C.F.R. §§ 3.1(j), 
3.50(a)(b), and 3.52 (2004).  Also, additional evidence 
which appeared to be new had been submitted since the last 
Supplemental Statement of the Case (SSOC) and the appellant 
had not waived entitlement to initial consideration of that 
evidence by the RO.  

Thereafter, in April 2005 the RO provided the information 
specified in the March 2005 Board remand to ensure VCAA 
compliance, including citation to the regulations noted in 
the March 2005 Board remand.  

The more recent statements and correspondence from the 
appellant and her representative do not make reference to or 
otherwise mention any additional and relevant evidence from 
other sources.  

Further, although offered, the appellant declined her 
opportunity for a hearing to provide oral testimony in 
support of her application to reopen her claim for death 
benefits as the widow of the veteran.  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

1997 Board Decision and Reopening

A December 1997 Board decision denied entitlement to death 
pension benefits as the widow of the veteran.  That decision 
was appealed to CAVC.  

In the February 1999 Memorandum CAVC decision it was stated 
that:  

[The v]eteran [] served on active duty in the U.S. 
Navy from November 19, 1936, until September 22, 
1949. [] After discharge from the Navy, he lived 
in the Philippines where he died in November 1986. 
[] He was not receiving VA benefits when he died.  
The evidence of record reveals that he was married 
to [redacted] [redacted] L. [redacted] and they had two 
children. [] They never divorced.  The appellant 
asserts, however, that from 1965 until the 
veteran's death, she lived with him and they had 
three children. [] She filed an application for VA 
pension benefits in June 1994, claiming to be his 
common-law wife.  In August 1994, a VA regional 
office (VARO) denied her claim, finding that she 
was not legally married to [redacted] and could 
not qualify as his surviving spouse. [] After 
filing a Notice of Disagreement [] and receiving a 
Statement of the Case [], she appealed this 
decision to the Board [].  With the appeal, she 
presented a document designating [redacted] L. 
[redacted] and herself as co-beneficiaries under the 
veteran's employee's group life insurance program. 
[] This document, executed by the veteran in 
August 1986, listed [redacted] as his wife and the 
appellant as a relative. [] She also presented a 
December 1988 court order declaring her children 
to be [redacted]illegitimate children. [] 
That document gives her name as 
[redacted]
and it acknowledges [redacted]as 
the legitimate wife of [redacted]. 

In April 1996, during the adjudication of the 
appeal, VA questioned the appellant as to whether 
she knew that the veteran was married to [redacted] 
[redacted] when she began living with him and whether 
she knew that common-law marriages were not 
recognized in the Phillippines [sic]. [] She 
answered that she learned of the veteran's 
marriage in 1967 when she gave birth to their 
first child. [] Further, she claimed that she was 
"introduced to all in [his] organization ... as his 
legal wife." [] She did not provide an answer 
concerning her knowledge about the validity of 
common-law marriages in the Phillippines[sic].  In 
September 1996, VA conducted a field examination 
to further investigate the relationship. [] The 
field examination revealed that the veteran 
visited [redacted] [redacted] and their children daily 
and provided for their support. [] Apparently, the 
appellant knew this as did neighbors in the 
community. [] Witnesses reported that the 
appellant was known in the community as the 
veteran's mistress. [] In a subsequent statement 
in support of claim, the appellant offered that 
she was not fully aware that common-law marriages 
were invalid. [] She believed that "natural law, 
husband and wife relationship with love," and the 
three children from their relationship were the 
true bases for her marriage to [redacted]. [] 
In the December 1997 decision now on appeal, the 
Board found that the appellant was not legally 
married to the veteran and could not be recognized 
as his surviving spouse.  It noted that 
"common-law marriages are not recognized as valid 
marriages in the Philippines, and there is no 
objective evidence that the appellant was unaware 
of this." [] This appeal followed.

CAVC went on to state:  

The appellant asserts her claim for benefits on 
the premise that she is the veteran's common-law 
or de facto wife.  However, because Philippine law 
does not recognize common-law marriages, there is 
a legal impediment to considering her claim valid.  
Moreover, the evidence of record reveals that the 
appellant was aware that the veteran remained 
married to [redacted]until his death.  
Nevertheless, where an attempted marriage is 
invalid by reason of a legal impediment, the 
marriage will be deemed valid if:
(a) The marriage occurred 1 year or more before 
the veteran died or existed for any period of time 
if a child was born of the purported marriage or 
was born to them before such marriage, and
(b) The claimant entered into the marriage without 
knowledge of the impediment, and
(c) the claimant cohabited with the veteran 
continuously from the date of marriage to the date 
of his or her death ··· and
(d) No claim has been filed by a legal surviving 
spouse····

38 C.F.R. § 3.52 (1998).  Thus, if the appellant 
has presented proof of marriage in accordance with 
paragraph 3.205(a) and also meets the requirements 
of section 3.52, her signed statement that she had 
no knowledge of an impediment to the marriage to 
the veteran will be accepted, in the absence of 
information to the contrary, as proof of that 
fact. See,38 C.F.R. § 3.205(c) (1998).

Because common-law marriages are not recognized in 
the Philippines, the VARO offered the appellant 
the opportunity to present a signed statement that 
she was not aware of this legal impediment to this 
marriage.  She did not answer the question or 
offer a statement in direct response to the 
request.  She did, however, state that "she was 
not fully aware that the law did not recognize 
common law marriages." [] She also maintained 
that "natural law, husband and wife relationship 
with love and affection to both is much better 
than marriages without love and harmony in the 
family." [] The Board's finding that her 
statement was insufficient given the evidence of 
record has a plausible basis.  The appellant has 
not met her burden in proving that she entered 
into a marriage with the veteran that is 
recognized by law.  As stated by the Board, the 
objective evidence tends to establish that she was 
aware that she did not have a valid marriage with 
the veteran.  Simply put, the evidence is contrary 
to any marriage being deemed valid.  Therefore, 
the Board's decision was not clearly erroneous and 
will be affirmed.  The appellant's arguments that 
the Board erred by not specifically discussing 38 
C.F.R. § 3.52 is without merit.  The Board's 
analysis surrounding the questions to be 
considered by that regulation and its decision are 
correct.  

When, as here, the Board already has denied a claim for a VA 
benefit, the decision is final and binding on the appellant 
based on the evidence then of record unless the Chairman of 
the Board determines that reconsideration is warranted or 
another exception to finality applies-such as the decision 
was clearly and unmistakably erroneous or the appellant 
submits evidence that is both new and material to the case; 
otherwise, no claim based upon the same factual basis shall 
be considered.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. 
§§ 3.105(a), 3.156(a), 20.1100; Evans v. Brown, 9 Vet. 
App. 273 (1996).  

The Board must determine whether new and material evidence 
has been received because it affects the Board's jurisdiction 
to reach the underlying claim and adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been presented, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id. Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  

The appellant filed her petition to reopen her claim in 
February 2000.  For petitions, as here, filed before August 
29, 2001, evidence is considered "new" if it was not of 
record at the time of the last final disallowance of the 
claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  38 C.F.R. 
§ 3.156(a); Struck v. Brown, 9 Vet. App. 145, 151 (1996); 
Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 
5 Vet. App. 95, 98 (1993).  Evidence is "material" if it 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim; there is no requirement that the evidence in 
question "change the outcome" of the prior adjudication to be 
considered new and material.  38 C.F.R. § 3.156(a); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  And in determining 
whether the evidence is new and material, the "credibility of 
the evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The Court has held that materiality contemplates evidence 
that "tend[s] to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim."  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).  

In the reopening analysis, VA first must determine whether 
new and material evidence has been presented under 
38 C.F.R. § 3.156(a) and, if it is, VA may evaluate the 
merits after ensuring the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.  See Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  

Marriage Requirements

38 C.F.R. § 3.205(a) provides that: 

(a) Proof of marriage.  Marriage is established by 
one of the following types of evidence: 

(1) Copy or abstract of the public record 
of marriage, or a copy of the church record 
of marriage, containing sufficient data to 
identify the parties, the date and place of 
marriage, and the number of prior marriages 
if shown on the official record. 
(2) Official report from service department 
as to marriage which occurred while the 
veteran was in service. 
(3) The affidavit of the clergyman or 
magistrate who officiated. 
(4) The original certificate of marriage, 
if [VA] is satisfied that it is genuine and 
free from alteration. 
(5) The affidavits or certified statements 
of two or more eyewitnesses to the 
ceremony. 
(6) In jurisdictions where marriages other 
than by ceremony are recognized the 
affidavits or certified statements of one 
or both of the parties to the marriage, if 
living, setting forth all of the facts and 
circumstances concerning the alleged 
marriage, such as the agreement between the 
parties at the beginning of their 
cohabitation, the period of cohabitation, 
places and dates of residences, and whether 
children were born as the result of the 
relationship.  This evidence should be 
supplemented by affidavits or certified 
statements from two or more persons who 
know as the result of personal observation 
the reputed relationship which existed 
between the parties to the alleged marriage 
including the periods of cohabitation, 
places of residences, whether the parties 
held themselves out as married, and whether 
they were generally accepted as such in the 
communities in which they lived. 
(7) Any other secondary evidence which 
reasonably supports a belief by the 
Adjudicating activity that a valid marriage 
actually occurred. 


38 C.F.R. § 3.52 provides that: 

Where an attempted marriage of a claimant to the 
veteran was invalid by reason of a legal 
impediment, the marriage will nevertheless be 
deemed valid if: 

(a) The marriage occurred 1 year or more 
before the veteran died or existed for any 
period of time if a child was born of the 
purported marriage or was born to them 
before such marriage (see Sec. 3.54(d)), 
and
(b) The claimant entered into the marriage 
without knowledge of the impediment, and 
(c) The claimant cohabited with the veteran 
continuously from the date of marriage to 
the date of his or her death as outlined in 
Sec. 3.53, and 
(d) No claim has been filed by a legal 
surviving spouse who has been found 
entitled to gratuitous death benefits other 
than accrued monthly benefits covering a 
period prior to the veteran's death. 

New Evidence

In affidavits in April 1999 and December 2000 the appellant 
stated she and the veteran never "contracted marriage" but 
had had 3 children.  During their courtship she had asked him 
about his marital status and he had stated that he had never 
married.  About a year later, when she was pregnant with 
their first child, she learned that he was married but when 
confronted about this he at first evaded the truth but later 
admitted that he was married.  She stated that she had not 
had the slightest idea nor was she aware of any legal 
impediment on the part of the veteran when she lived with 
him; and that she had no knowledge whatsoever of the 
veteran's marriage with his legal wife.  He had introduced 
her to friends, associates, relatives, and co-workers as his 
wife.  

Also received was a September 2001 "Certification" from a 
church official that a marital-type relationship between the 
appellant and the veteran was blessed after the birth of 
their third child.  

An RO Memorandum for File in December 2001 indicates that the 
September 2001 "Certification" only reiterated the fact 
that the appellant and the veteran were not ceremonially 
married, as required by Philippine Law and, so, was not new 
and material for the purpose of reopening the claim.  

The appellant submitted several photographs depicting her, 
the appellant, and apparently their three children, submitted 
as proof that the veteran and the appellant held themselves 
out to the public as husband and wife.  

Also submitted were several documents listing the appellant's 
name as Mrs. [redacted], including certificates of confirmation 
of two of their children, an envelope, receipts, and 
apparently documents relating to the marriage of their 
daughter.  

Analysis

The appellant's written statements are the same as when the 
Board denied her claim in December 1997.  So merely 
reiterating these very same allegations is not new evidence.  
See, e.g., Reid v. Derwinski, 2 Vet. App. 312 (1992).

The appellant has sought to prove that she was unaware that 
the veteran was married until she became pregnant with their 
first child.  However, this evidence was previously on file.  

What the additional evidence does not address, and which was 
a dispositive point at the time of the December 1997 Board 
decision, is whether the appellant was aware that the 
Commonwealth of the Philippines does not recognize common law 
marriages.  Absent evidence of this, the additional evidence 
is not new and material for the purpose of reopening.  

Since the appellant has not fulfilled her threshold burden of 
submitting new and material evidence to reopen her finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  


ORDER

The petition to reopen the claim for death benefits as the 
widow of the veteran is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


